I respectfully dissent from the majority's decision to reverse Deputy Commissioner Ford's Opinion and Award.  Deputy Commissioner Ford denied plaintiff's claim because he did not judge him to be credible.  In the case at hand, plaintiff claimed that he suffered an on-the-job injury when he threw a box of meat into the grinder machine, and felt pain in his back and legs. Despite his claim of an injury at work, plaintiff failed to indicate that his problems started as a result of a job injury or that he planned to apply for workers' compensation on the "New Problem Questionnaire" completed by plaintiff at Raleigh Orthopaedic Clinic. Additionally, plaintiff indicated to Dr. Ehlert that his pain began two months prior when he awoke with pain.  Plaintiff made no mention to Dr. Ehlert that his pain was related to his employment.  When asked by Margaret Brown, Occupational Nurse for defendant-employer, whether his injury was related to his employment, plaintiff denied that it was. While these factors do not necessarily refute plaintiff's version of the alleged injury by accident, given the uncertainties in this case I would defer to the Deputy Commissioner's assessment of plaintiff's credibility based upon his assessment of plaintiff and the other witnesses during the hearing at which the Deputy Commissioner presided.
In Adams v. AVX Corp. 349 N.C. 676, 509 S.E.2d 411 (1998), the North Carolina Supreme Court reaffirmed that the Full Commission is the ultimate judge of the credibility of the witnesses and the weight to be given to their testimony.  I believe, however, that the Full Commission should be reluctant to reverse the credibility determination of a Deputy Commissioner, particularly a Deputy who has served as long as Deputy Commissioner Ford, absent extremely persuasive evidence that contradicts the ruling of the Deputy.  I do not believe such compelling evidence exists in the present case.
For the foregoing reasons, I must respectfully dissent from the majority in this case.
                                      S/________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER